EXHIBIT 13 Financial Review Contents Report of Independent Registered Public Accounting Firm 75 Consolidated Statement of Income 76 Consolidated Balance Sheet 77 Consolidated Statement of Cash Flows 78 Consolidated Statement of Changes in Stockholders’ Equity 79 Notes to Consolidated Financial Statements 80 Unaudited Summary of Quarterly Results Selected Financial Data Unaudited Consolidating Statements of Income Management’s Discussion and Analysis of Financial Conditions and Results of Operations MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting, as that term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f). A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and disposition of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorization of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management, including the President and Chief Executive Officer, Executive Vice President and Chief Financial Officer and Vice President and Controller, has conducted an evaluation of the effectiveness of its internal control over financial reporting as of December31, 2015, based on the framework established in Internal Control—Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based on this evaluation, management concluded that internal control over financial reporting was effective as of December31, 2015, based on criteria in Internal Control—Integrated Framework issued by COSO. PricewaterhouseCoopers LLP, our independent registered public accounting firm, has audited the effectiveness of the Company’s internal control over financial reporting as of December 31, 2015, as stated in their report which appears on page 75. 74 Report of Independent Registered Public Accounting Firm Tothe Board of Directors and Stockholders of Chemed Corporation: In our opinion, the accompanying consolidated balance sheets and the related consolidatedstatementsof income, changes in stockholders' equity and cash flows present fairly, in all material respects, the financial position of Chemed Corporation and its subsidiariesatDecember 31, 2015and 2014, and the results of their operations and their cash flows for each of the three years in the period endedDecember 31, 2015,in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2015, based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanyingManagement's Report on Internal Control over Financial Reporting.Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Cincinnati, OH February 26, 2016 75 CONSOLIDATED STATEMENT OF INCOME Chemed Corporation and Subsidiary Companies (in thousands, except per share data) For the Years Ended December 31, Service revenues and sales $ $ $ Cost of services provided and goods sold (excluding depreciation) Selling, general and administrative expenses Depreciation Amortization Other operating expenses (Note 21) - - Total costs and expenses Income from operations Interest expense ) ) ) Other income/(expenses)net (Note 10) ) Income before income taxes Income taxes (Note 11) Net Income $ $ $ Earnings Per Share (Note 15) Net Income $ $ $ Average number of shares outstanding Diluted Earnings Per Share (Note 15) Net Income $ $ $ Average number of shares outstanding The Notes to Consolidated Financial Statements are integral parts of this statement. 76 CONSOLIDATED BALANCE SHEET Chemed Corporation and Subsidiary Companies (in thousands, except shares and per share data) December 31, Assets Current assets Cash and cash equivalents (Note 9) $ $ Accounts receivable less allowances of$13,244 (2014 - $14,728) Inventories Current deferred income taxes (Note 11) - Prepaid income taxes Prepaid expenses Total current assets Investments of deferred compensation plans held in trust (Notes 14 and 16) Properties and equipment, at cost, less accumulated depreciation (Note 12) Identifiable intangible assets less accumulated amortization of$32,866 (2014 - $32,772) (Note 6) Goodwill Other assets Total Assets $ $ Liabilities Current liabilities Accounts payable $ $ Current portion of long-term debt (Note 3) Income taxes (Note 11) - Accrued insurance Accrued compensation Accrued legal Other current liabilities Total current liabilities Deferred income taxes (Note 11) Long-term debt (Note 3) Deferred compensation liabilities (Note 14) Other liabilities Total Liabilities Commitments and contingencies (Notes 13 and 18) Stockholders' Equity Capital stock - authorized 80,000,000 shares $1 par; issued 33,985,316 shares (2014 - 33,337,297 shares) Paid-in capital Retained earnings Treasury stock - 17,187,540 shares (2014 - 16,446,572 shares), at cost ) ) Deferred compensation payable in Company stock (Note 14) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The Notes to Consolidated Financial Statements are integral parts of this statement. 77 CONSOLIDATED STATEMENT OF CASH FLOWS Chemed Corporation and Subsidiary Companies (in thousands) For the Years Ended December 31, Cash Flows from Operating Activities Net income $ $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Provision for uncollectible accounts receivable Noncash portion of long-term incentive compensation Provision/(benefit) for deferred income taxes (Note 11) ) Stock option expense Amortization of restricted stock awards Directors' stock awards Amortization of debt issuance costs Amortization of discount on convertible notes - Changes in operating assets and liabilities, excluding amounts acquired in business combinations: Decrease/(increase) in accounts receivable ) ) Decrease/(increase) in inventories ) Decrease/(increase) in prepaid expenses ) ) Increase/(decrease) in accounts payable and other current liabilities ) Increase/(decrease) in income taxes ) Increase in other assets ) ) ) Increase in other liabilities Excess tax benefit on stock-based compensation ) ) ) Other sources Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) ) Business combinations, net of cash acquired (Note 7) Other sources Net cash used by investing activities ) ) ) Cash Flows from Financing Activities Payments on revolving line of credit ) ) - Proceeds from revolving line of credit - Purchases of treasury stock ) ) ) Capital stock surrendered to pay taxes on stock-based compensation ) ) ) Dividends paid ) ) ) Proceeds from exercise of stock options (Note 4) Excess tax benefit on stock-based compensation Payments on other long-term debt ) ) - Increase/(decrease) in cash overdraft payable ) ) Proceeds from other long-term debt - - Retirement of warrants - ) - Debt issuance costs - ) ) Other uses ) ) ) Net cash used by financing activities ) ) ) Increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ The Notes to Consolidated Financial Statements are integral parts of this statement. 78 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY Chemed Corporation and Subsidiary Companies (in thousands, except per share data) Deferred Compensation Treasury Payable in Capital Paid-in Retained Stock- Company Stock Capital Earnings at Cost Stock Total Balance at December 31, 2012 $ ) $ $ Net income - Dividends paid ($.76 per share) - - ) - - ) Stock awards and exercise of stock options (Note 4) - ) - Purchases of treasury stock (Note 20) - - - ) - ) Other - ) - ) ) Balance at December 31, 2013 ) Net income - Dividends paid ($.84 per share) - - ) - - ) Stock awards and exercise of stock options (Note 4) - ) - Purchases of treasury stock (Note 20) - - - ) - ) Retirement of warrants - ) - - - ) Other ) - ) ) Balance at December 31, 2014 ) Net income - Dividends paid ($.92 per share) - - ) - - ) Stock awards and exercise of stock options (Note 4) - ) - Purchases of treasury stock (Note 20) - - - ) - ) Other - ) - ) ) Balance at December 31, 2015 $ ) $ $ The Notes to Consolidated Financial Statements are integral parts of this statement. 79 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Summary of Significant Accounting Policies NATURE OF OPERATIONS We operate through our two wholly-owned subsidiaries: VITAS Healthcare Corporation (“VITAS”) and Roto-Rooter Group, Inc. (“Roto-Rooter”). VITAS focuses on hospice care that helps make terminally ill patients' final days as comfortable as possible. Through its team of doctors, nurses, home health aides, social workers, clergy and volunteers, VITAS provides direct medical services to patients, as well as spiritual and emotional counseling to both patients and their families. Roto-Rooter provides plumbing, drain cleaning and water restoration services to both residential and commercial customers. Through its network of company-owned branches, independent contractors and franchisees, Roto-Rooter offers plumbing, drain cleaning service and water restoration to approximately 90% of the U.S. population. PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of Chemed Corporation and its wholly owned subsidiaries.All significant intercompany transactions have been eliminated. We have analyzed the provisions of the Financial Accounting Standards Board (“FASB”) authoritative guidance on the consolidation of variable interest entities relative to our contractual relationships with Roto-Rooter’s independent contractors and franchisees.The guidance requires the primary beneficiary of a Variable Interest Entity (“VIE”) to consolidate the accounts of the VIE.Based upon the guidance provided by the FASB, we have concluded that neither the independent contractors nor the franchisees are VIEs. CASH EQUIVALENTS Cash equivalents comprise short-term, highly liquid investments, including money market funds that have original maturities of three months or less. ACCOUNTS AND LOANS RECEIVABLE Accounts and loans receivable are recorded at the principal balance outstanding less estimated allowances for uncollectible accounts.For the Roto-Rooter segment, allowances for trade accounts receivable are generally provided for accounts more than 90 days past due, although collection efforts continue beyond that time.Due to the small number of loans receivable outstanding, allowances for loan losses are determined on a case-by-case basis.For the VITAS segment, allowances for accounts receivable are provided on accounts based on expected collection rates by payer types. The expected collection rate is based on both historical averages and known current trends.Final write-off of overdue accounts or loans receivable is made when all reasonable collection efforts have been made and payment is not forthcoming.We closely monitor our receivables and periodically review procedures for granting credit to attempt to hold losses to a minimum. We make appropriate provisions to reduce our accounts receivable balance for any governmental or other payer reviews resulting in denials of patient service revenue.We believe our hospice programs comply with all payer requirements at the time of billing.However, we cannot predict whether future billing reviews or similar audits by payers will result in material denials or reductions in revenue. CONCENTRATION OF RISK As of December 31, 2015 and 2014, approximately 49% and 61%, respectively, of VITAS’ total accounts receivable balance were due from Medicare and 41% and 31%, respectively, of VITAS’ total accounts receivable balance were due from various state Medicaid programs.Combined accounts receivable from Medicare and Medicaid represent approximately 80% of the consolidated net accounts receivable in the accompanying consolidated balance sheet as of December 31, 2015. As further described in Note 19, we have agreements with one vendor to provide specified pharmacy services for VITAS and its hospice patients.In 2015 and 2014, respectively, purchases made from this vendor represent in excess of 90% of all pharmacy services used by VITAS. 80 INVENTORIES Substantially all of the inventories are either general merchandise or finished goods.Inventories are stated at the lower of cost or market.For determining the value of inventories, cost methods that reasonably approximate the first-in, first-out (“FIFO”) method are used. DEPRECIATION AND PROPERTIES AND EQUIPMENT Depreciation of properties and equipment is computed using the straight-line method over the estimated useful lives of the assets.Leasehold improvements are amortized over the lesser of the remaining lease terms (excluding option terms) or their useful lives.Expenditures for maintenance, repairs, renewals and betterments that do not materially prolong the useful lives of the assets are expensed as incurred. The cost of property retired or sold and the related accumulated depreciation are removed from the accounts, and the resulting gain or loss is reflected currently in other income, net. Expenditures for major software purchases and software developed for internal use are capitalized and depreciated using the straight-line method over the estimated useful lives of the assets.For software developed for internal use, external direct costs for materials and services and certain internal payroll and related fringe benefit costs are capitalized in accordance with the FASB’s authoritative guidance on accounting for the costs of computer software developed or obtained for internal use. The weighted average lives of our property and equipment at December 31, 2015, were: Buildings and building improvements yrs. Transportation equipment Machinery and equipment Computer software Furniture and fixtures GOODWILL AND INTANGIBLE ASSETS The table below shows a rollforward of Goodwill (in thousands): Vitas Roto- Rooter Total Balance at December 31, 2013 $ $ $ Business combinations - Foreign currency adjustments - ) ) Program closing ) - ) Balance at December 31, 2014 $ $ $ Business combinations - Foreign currency adjustments - ) ) Balance at December 31, 2015 $ $ $ Identifiable, definite-lived intangible assets arise from purchase business combinations and are amortized using either an accelerated method or the straight-line method over the estimated useful lives of the assets.The selection of an amortization method is based on which method best reflects the economic pattern of usage of the asset.The weighted average lives of our identifiable, definite-lived intangible assets at December31,2015, were: Covenants not to compete yrs. Reaquired franchise rights Referral networks Customer lists The date of our annual goodwill and indefinite-lived intangible asset impairment analysis is October 1.The VITAS trade name is considered to have an indefinite life.We also capitalize the direct costs of obtaining licenses to operate either hospice programs or plumbing operations subject to a minimum capitalization threshold.These costs are amortized over the life of the license using the straight line method.Certificates of Need (“CON”), which are required in certain states for hospice operations, are generally granted without expiration and thus, we believe them to be indefinite-lived assets subject to impairment testing. 81 We consider that Roto-Rooter Corp. (“RRC”), Roto-Rooter Services Co. (“RRSC”) and VITAS are appropriate reporting units for testing goodwill impairment.We consider RRC and RRSC separate reporting units but one operating segment.This is appropriate as they each have their own set of general ledger accounts that can be analyzed at “one level below an operating segment” per the definition of a reporting unit in FASB guidance. We completed our qualitative analysis for impairment of goodwill and our indefinite-lived intangible assets as of October 1, 2015.Based on our assessment, we do not believe that it is more likely than not that our reporting units or indefinite-lived assets fair values are less than their carrying values. LONG-LIVED ASSETS If we believe a triggering event may have occurred that indicates a possible impairment of our long-lived assets, we perform an estimate and valuation of the future benefits of our long-lived assets (other than goodwill, the VITAS trade name and capitalized CON costs) based on key financial indicators. If the projected undiscounted cash flows of a major business unit indicate that properties and equipment or identifiable, definite-lived intangible assets have been impaired, a write-down to fair value is made. OTHER ASSETS Debt issuance costs are included in other assets.Issuance costs related to revolving credit agreements are amortized using the straight line method, over the life of the agreement.All other issuance costs are amortized using the effective interest method over the life of the debt. REVENUE RECOGNITION Both the VITAS segment and Roto-Rooter segment recognize service revenues and sales when the earnings process has been completed.Generally, this occurs when services are provided or products are delivered.Sales of Roto-Rooter products, including drain cleaning machines and drain cleaning solution, comprise less than 3% of our total service revenues and sales for each of the three years in the period ended December 31, 2015. CHARITY CARE VITAS provides charity care, in certain circumstances, to patients without charge when management of the hospice program determines that the patient does not have the financial wherewithal to make payment.There is no revenue or associated accounts receivable in the accompanying consolidated financial statements related to charity care. The cost of providing charity care during the years ended December 31, 2015, 2014 and 2013, was $7.6 million, $7.3 million and $7.5 million, respectively and is included in cost of services provided and goods sold.The cost of charity care is calculated by taking the ratio of charity care days to total days of care and multiplying by total cost of care. SALES TAX The Roto-Rooter segment collects sales tax from customers when required by state and federal laws.We record the amount of sales tax collected net in the accompanying consolidated statement of income. GUARANTEES In the normal course of business, Roto-Rooter enters into various guarantees and indemnifications in our relationships with customers and others.These arrangements include guarantees of services for periods ranging from one day to one year and product satisfaction guarantees.At December 31, 2015 and 2014, our accrual for service guarantees and warranty claims was $340,000 and $350,000 respectively. OPERATING EXPENSES Cost of services provided and goods sold (excluding depreciation) includes salaries, wages and benefits of service providers and field personnel, material costs, medical supplies and equipment, pharmaceuticals, insurance costs, service vehicle costs and other expenses directly related to providing service revenues or generating sales.Selling, general and administrative expenses include salaries, wages, stock-based compensation expense and benefits of selling, marketing and administrative employees, advertising expenses, communications and branch telephone expenses, office rent and operating costs, legal, banking and professional fees and other administrative costs.The cost associated with VITAS sales personnel is included in cost of services provided and goods sold (excluding depreciation). 82 ADVERTISING We expense the production costs of advertising the first time the advertising takes place.The costs of telephone directory listings are expensed when the directories are placed in circulation.These directories are generally in circulation for approximately one year, at which point they are typically replaced by the publisher with a new directory.We generally pay for directory placement assuming it is in circulation for one year.If the directory is in circulation for less than or greater than one year, we receive a credit or additional billing, as necessary.We do not control the timing of when a new directory is placed in circulation.We pay for and expense the cost of internet advertising and placement on a “per click” basis.Advertising expense for the year ended December 31, 2015, was $36.4 million (2014 – $32.8 million; 2013 - $31.0 million). COMPUTATION OF EARNINGS PER SHARE Earnings per share are computed using the weighted average number of shares of capital stock outstanding.Diluted earnings per share reflect the dilutive impact of our outstanding stock options and nonvested stock awards.Stock options whose exercise price is greater than the average market price of our stock are excluded from the computation of diluted earnings per share. STOCK-BASED COMPENSATION PLANS Stock-based compensation cost is measured at the grant date, based on the fair value of the award and recognized as expense over the employee’s requisite service period on a straight-line basis. INSURANCE ACCRUALS For our Roto-Rooter segment and Corporate Office, we initially self-insure for all casualty insurance claims (workers’ compensation, auto liability and general liability).As a result, we closely monitor and frequently evaluate our historical claims experience to estimate the appropriate level of accrual for self-insured claims.Our third-party administrator (“TPA”) processes and reviews claims on a monthly basis.Currently, our exposure on any single claim is capped at $750,000.In developing our estimates, we accumulate historical claims data for the previous 10 years to calculate loss development factors (“LDF”) by insurance coverage type.LDFs are applied to known claims to estimate the ultimate potential liability for known and unknown claims for each open policy year.LDFs are updated annually.Because this methodology relies heavily on historical claims data, the key risk is whether the historical claims are an accurate predictor of future claims exposure.The risk also exists that certain claims have been incurred and not reported on a timely basis.To mitigate these risks, in conjunction with our TPA, we closely monitor claims to ensure timely accumulation of data and compare claims trends with the industry experience of our TPA. For the VITAS segment, we initially self-insure for workers’ compensation claims.Currently, VITAS’ exposure on any single claim is capped at $1,000,000. For VITAS’ self-insurance accruals for workers’ compensation, the valuation methods used are similar to those used internally for our other business units.We are also insured for other risks with respect to professional liability with a deductible of $750,000. Our casualty insurance liabilities are recorded gross before any estimated recovery for amounts exceeding our stop loss limits.Estimated recoveries from insurance carriers are recorded as accounts receivable. TAXES ON INCOME Deferred taxes are provided on an asset and liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carry-forwards and deferred tax liabilities are recognized for taxable temporary differences.Temporary differences are the differences between the reported amount of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in our opinion, it is more likely than not that some portion or all of the deferred tax assets will not be realized due to insufficient taxable income within the carryback or carryforward period available under the tax laws. Deferred tax assets and liabilities are adjusted for the effects of changes in laws and rates on the date of enactment. In November 2015, the FASB issued ASU No. 2015-17 which simplifies the balance sheet classification required for deferred tax balances.It allows for a company’s deferred tax assets and liabilities to be netted into a noncurrent account, either asset or liability, by jurisdiction.The ASU is required to be adopted for annual periods beginning after December 15, 2016 and the interim periods within that annual period.Early adoption is permitted.Companies have the choice to adopt prospectively or retrospectively.In order to simplify our balance sheet classification required for deferred tax balances, we adopted the ASU for our annual balance sheet as of December 31, 2015 on a prospective basis.Prior periods have not been retrospectively adjusted.We do not believe that this change results in a material comparability issue between years on our balance sheet 83 We are subject to income taxes in Canada, U.S. federal and most state jurisdictions.Significant judgment is required to determine our provision for income taxes.Our financial statements reflect expected future tax consequences of such uncertain positions assuming the taxing authorities’ full knowledge of the position and all relevant facts. CONTINGENCIES As discussed in Note 18, we are subject to various lawsuits and claims in the normal course of our business.In addition, we periodically receive communications from governmental and regulatory agencies concerning compliance with Medicare and Medicaid billing requirements at our VITAS subsidiary.We establish reserves for specific, uninsured liabilities in connection with regulatory and legal action that we deem to be probable and estimable.We record legal fees associated with legal and regulatory actions as the costs are incurred.We disclose material loss contingencies that are probable but not reasonably estimable and those that are at least reasonably possible. ESTIMATES The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and assumptions that affect amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates.Disclosures of aftertax expenses and adjustments are based on estimates of the effective income tax rates for the applicable segments. CLASSIFICATION ADJUSTMENTS In 2015, we classified $2.1 million of non-cash restricted stock award amortization in selling, general and administrative expenses.We also recorded classifications adjustments of $2.5 million and $3.0 million to decrease amortization and increase selling, general and administrative expenses in our Consolidated Statement of Income for 2014 and 2013, respectively, related to non-cash restricted stock award amortization.This classification adjustment does not impact income from operations, income before income taxes, net income, earnings per share, net cash provided by operating activities or our Consolidated Balance Sheet.We believe the impact of the classification adjustments are immaterial to our consolidated financial statements for the current and prior periods. 2. Hospice Revenue Recognition VITAS recognizes revenue at the estimated realizable amount due from third-party payers, which are primarily Medicare and Medicaid.Payers may deny payment for services in whole or in part on the basis that such services are not eligible for coverage and do not qualify for reimbursement.We estimate denials each period and make adequate provision in the financial statements.The estimate of denials is based on historical trends and known circumstances and does not vary materially from period to period on an aggregate basis.Medicare billings are subject to certain limitations, as described below. The allowance for doubtful accounts for VITAS comprises the following (in thousands): Medicare Medicaid Commercial Other Total Beginning Balance January 1, 2013 $ 22 $ Bad debt provision Write-offs ) Other/Contractual adjustments ) Ending Balance December 31, 2014 Bad debt provision 2 Write-offs ) Other/Contractual adjustments 93 ) Ending Balance December 31, 2015 $ ) $ VITAS is subject to certain limitations on Medicare payments for services.Specifically, if the number of inpatient care days any hospice program provides to Medicare beneficiaries exceeds 20% of the total days of hospice care such program provided to all Medicare patients for an annual period beginning September 28, the days in excess of the 20% figure may be reimbursed only at the routine homecare rate.None of VITAS’ hospice programs exceeded the payment limits on inpatient services in 2015, 2014 or 2013. VITAS is also subject to a Medicare annual per-beneficiary cap (“Medicare cap”).Compliance with the Medicare cap is measured in one of two ways based on a provider election.The “streamlined” method compares total Medicare payments received under a Medicare provider number with respect to services provided to all Medicare hospice care beneficiaries in the program or programs covered by that Medicare provider number between November 1 of each year and October 31 of the following year with the product of the per-beneficiary cap amount and the number of Medicare beneficiaries electing hospice care for the first time from that hospice program or programs from September 28 through September 27 of the following year. 84 The “proportional” method compares the total Medicare payments received under a Medicare provider number with respect to services provided to all Medicare hospice care beneficiaries in the program or programs covered by the Medicare provider number between September 28 and September 27 of the following year with the product of the per beneficiary cap amount and a pro-rated number of Medicare beneficiaries receiving hospice services from that program during the same period.The pro-rated number of Medicare beneficiaries is calculated based on the ratio of days the beneficiary received hospice services during the measurement period to the total number of days the beneficiary received hospice services. We actively monitor each of our hospice programs, by provider number, as to their specific admission, discharge rate and median length of stay data in an attempt to determine whether revenues are likely to exceed the annual per-beneficiary Medicare cap.Should we determine that revenues for a program are likely to exceed the Medicare cap based on projected trends, we attempt to institute corrective actions, which include changes to the patient mix and increased patient admissions.However, should we project our corrective action will not prevent that program from exceeding its Medicare cap, we estimate the amount of revenue recognized during the period that will require repayment to the Federal government under the Medicare cap and record the amount as a reduction to service revenue. During the year ended December 31, 2015 we recorded a $165,000 Medicare cap reversal of amounts recorded in the fourth quarter of 2014 for one program’s projected 2015 measurement period liability.During the year ended December 31, 2014, we recorded a netMedicare cap liability of $1.3 million for two programs’ projected 2014 and 2015 measurement period liability offset by the reversal of one program’s 2011 measurement period projected Medicare cap liability.During the year ended December 31, 2013, we reversed the Medicare cap liability for amounts recorded in the fourth quarter of 2012 for three programs’ projected 2013 measurement period liability.During 2013 this reversal was offset by the Medicare cap liability for two programs’ projected 2014 measurement period liability. The net pretax expense/(income) was ($165,000),$1.3 million, and $7.0 million for fiscal years 2015, 2014 and 2013, respectively. In 2013, the U.S. government implemented automatic budget reductions of 2.0% for all government payees, including hospice benefits paid under the Medicare program.In 2015, CMS determined that the Medicare cap should be calculated “as if” sequestration did not occur.As a result of this decision, VITAS has received notification from our third party intermediary that an additional $1.9 million is owed for Medicare cap in two programs arising during the 2013 and 2014 measurement periods.The amounts are automatically deducted from our semi-monthly PIP payments.We do not believe that CMS is authorized under the sequestration authority or the statutory methodology for establishing the Medicare cap to the amounts they have withheld and intend to withhold under their current “as if” methodology.We have not recorded a reserve as of December 31, 2015 for the $1.9 million potential exposure.We have appealed CMS’s methodology change with the appropriate regulatory appeal board. Shown below is the Medicare cap liability activity for the years ended December 31, 2015 and 2014, (in thousands): Beginning Balance January 1, $ $ 2015 measurement period ) 2014 measurement period - 2011 measurement period - ) Payments ) ) Ending Balance December 31, $ $ 3. Long-Term Debt and Lines of Credit On May 15, 2014, we retired our Senior Convertible Notes (the “Notes”) outstanding.We paid the $187.0 million of principal outstanding using a combination of cash on hand and our existing revolving credit facility.In addition, we issued 249,000 Chemed shares in conjunction with the conversion feature of the Notes.At the time we issued the Notes, we had entered into a purchased call transaction to offset any potential economic dilution resulting from the conversion feature in the Notes.As a result, we received 266,000 Chemed shares from the exercise of the purchased call transaction.The issuance of shares under the conversion feature of the Notes, as well as the receipt of shares from the purchased call transaction were recorded as adjustments to paid-in capital during 2014. 85 At the time we issued the Notes we also sold warrants for the right to purchase approximately 2,477,000 Chemed shares in the future. During 2014, we settled these warrants with one counterparty representing half of the total warrants issued for $2.6 million in cash. The amount paid was recorded as an adjustment to paid-in capital. During 2014, Chemed’s stock price exceeded the exercise price of the remaining outstanding sold warrants resulting in the Company, on December 8, 2014, issuing 35,166 of common shares to the other counterparty in full settlement of the warrants. Pursuant to authoritative guidance, the settlement of the sold warrants was accounted for as an equity transaction. On June 30, 2014, we replaced our existing credit agreement with the Third Amended and Restated Credit Agreement (“2014 Credit Agreement”).Terms of the 2014 Credit Agreement consist of a five-year, $350 million revolving credit facility and a $100 million term loan.The 2014 Credit Agreement has a floating interest rate that is currently LIBOR plus 113 basis points. The debt outstanding at December 31, 2015 and 2014 consists of the following (in thousands): December 31, Revolver $ - $ Term loan Total Current portion of term loan ) ) Long-term debt $ $ Scheduled principal payments of the term loan are as follows: $ $ Capitalized interest was not material for any of the periods shown.Summarized below are the total amounts of interest paid during the years ended December 31 (in thousands): $ Debt issuance costs associated with the existing credit agreement were not written off as the lenders and their relative percentage participation in the facility did not change. With respect to the 2014 Credit Agreement, deferred financing costs were $0.9 million.The 2014 Credit Agreement contains the following quarterly financial covenants: Description Requirement Chemed Leverage Ratio (Consolidated Indebtedness/ConsolidatedAdj. EBITDA) < 3.50 to 1.00 0.54 to 1.00 Fixed Charge Coverage Ratio (Consolidated Free Cash Flow/Consolidated Fixed Charges) > 1.50 to 1.00 2.18 to 1.00 Annual Operating Lease Commitment < $50.0 million $25.5 million We are in compliance with all debt covenants as of December 31, 2015. We have issued $37.8 million in standby letters of credit as of December 31, 2015 for insurance purposes. Issued letters of credit reduce our available credit under the 2014 Credit Agreement. As of December 31, 2015, we have approximately $312.2 million of unused lines of credit available and eligible to be drawn down under our revolving credit facility. 86 4. Stock-Based Compensation Plans We have three stock incentive plans under which 6.8 million shares can be issued to key employees and directors through a grant of stock options, stock awards and/or performance stock units (“PSUs”).The Compensation/Incentive Committee (“CIC”) of the Board of Directors administers these plans. We grant stock options, stock awards and PSUs to our officers, other key employees and directors to better align their long-term interests with those of our shareholders.We grant stock options at an exercise price equal to the market price of our stock on the date of grant.Options vest evenly annually over a three-year period.Those granted in 2015 have a contractual life of 5 years; those granted prior to 2015 have a contractual life of 10 years.Restricted stock awards granted in 2015 vest ratably annually over a three year period; previous restricted stock awards generally cliff vest over a three- or four-year period.Unrestricted stock awards generally are granted to our non-employee directors annually at the time of our annual meeting.PSUs are contingent upon achievement of multi-year earnings targets or market targets.Upon achievement of targets, PSUs are converted to unrestricted shares of Capital stock. We recognize the cost of stock options, stock awards and PSUs on a straight-line basis over the service life of the award, generally the vesting period.We include the cost of all stock-based compensation in selling, general and administrative expense. In May 2015, the CIC granted 4,437 unrestricted shares of Capital stock to the Company’s outside directors. PERFORMANCE AWARDS In November 2013, February 2014 and February 2015, the CIC granted PSUs contingent upon the achievement of certain total stockholder return (“TSR”) targets as compared to the TSR of a group of peer companies for the three-year measurement period, at which date the awards may vest.We utilize a Monte Carlo simulation approach in a risk-neutral framework with inputs including historical volatility and the risk-free rate of interest to value these TSR awards.We amortize the total estimated cost over the service period of the award. In November 2013, February 2014, and February 2015,the CIC granted PSUs contingent on the achievement of certain earnings per share (“EPS”) targets over the three-year measurement period.At the end of each reporting period, we estimate the number of shares we believe will ultimately vest and record that expense over the service period of the award. Comparative data for the PSUs include: 2015 Awards 2014 Awards 2013 Awards TSR Awards Shares granted Per-share fair value $ $ $ Volatility % % % Risk-free interest rate % % % EPS Awards Shares granted Per-share fair value $ $ $ Common Assumptions Service period (years) Three-year measurement period ends December 31, 87 The following table summarizes total stock option, stock award and PSU activity during 2015: Stock Options Stock Awards Performance Units (PSUs) Weighted Average Aggregate Weighted Number of Weighted Remaining Intrinsic Average Nonvested Average Number of Exercise Contractual Value Number of Grant-Date Target Grant-Date Options Price Life (Years) (thousands) Awards Price Units Price Outstanding at January 1, 2014 $ $ $ Granted Exercised/Vested ) ) - - Canceled/ Forfeited ) ) ) Outstanding at December 31, 2015 $ Vested and expected to vest at December 31, 2015 * Exercisable at December 31, 2015 n.a. n.a. n.a. n.a. * Amount includes 46,610 share units which vested and were converted to Capital Stock and distributed in the first quarter of 2016.The shares that vested in 2016 had aweighted average grant-date fair value of $71.69 per share and an estimated fair value of $139.51. We estimate the fair value of stock options using the Black-Scholes valuation model.We determine expected term, volatility, dividend yield and forfeiture rate based on our historical experience.We believe that historical experience is the best indicator of these factors. Comparative data for stock options, stock awards and PSUs include (in thousands, except per-share amounts): Years Ended December 31, Total compensation cost of stock-based compensation plans charged against income $ $ $ Total income tax benefit recognized in income for stock based compensation plans Total intrinsic value of stock options exercised Total intrinsic value of stock awards vested during the period Per-share weighted averaged grant-date fair value of stock awards granted The assumptions we used to value stock option grants are as follows: Stock price on date of issuance $ $ $ Grant date fair value per share $ $ $ Number of options granted Expected term (years) Risk free rate of return % % % Volatility % % % Dividend yield % % % Forfeiture rate - - - 88 Other data for stock options, stock awards and PSUs for 2015 include (dollar amounts in thousands): Stock Stock Options Awards PSUs Total unrecognized compensation related to nonvested options, stock awards and PSUs at the end of year $ $ $ Weighted average period over which unrecognized compensation cost of nonvested options, stock awards and PSUs to be recognized (years) Actual income tax benefit realized from options exercised or stock awards and PSUs vested $ $ $ Aggregate intrinsic value of stock options, stock awards and PSUs vested and expected to vest $ $ $ EMPLOYEE STOCK PURCHASE PLAN (“ESPP”) The ESPP allows eligible participants to purchase our shares through payroll deductions at current market value.We pay administrative and broker fees associated with the ESPP.Shares purchased for the ESPP are purchased on the open market and credited directly to participants’ accounts.In accordance with the FASB’s guidance, the ESPP is non-compensatory. 5. Segments and Nature of the Business Our segments include the VITAS segment and the Roto-Rooter segment.Relative contributions of each segment to service revenues and sales were 72% and 28%, respectively, in 2015 and 73% and 27%, respectively, in 2014.The vast majority of our service revenues and sales from continuing operations are generated from business within the United States. The reportable segments have been defined along service lines, which is consistent with the way the businesses are managed. In determining reportable segments, the RRSC and RRC operating units of the Roto-Rooter segment have been aggregated on the basis of possessing similar operating and economic characteristics.The characteristics of these operating segments and the basis for aggregation are reviewed annually.Accordingly, the reportable segments are defined as follows: ● The VITAS segment provides hospice services for patients with terminal illnesses.This type of care is aimed at making the terminally ill patient’s end of life as comfortable and pain-free as possible.Hospice care is available to patients who have been initially certified or re-certified as terminally ill (i.e., a prognosis of six months or less) by their attending physician, if any, and the hospice physician.VITAS offers all levels of hospice care in a given market, including routine home care, inpatient care and continuous care.Over 90% of VITAS’ revenues are derived through the Medicare and Medicaid reimbursement programs. ● The Roto-Rooter segment provides repair and maintenance services to residential and commercial accounts using the Roto-Rooter registered service marks. Such services include plumbing, drain cleaning and water restoration. They are delivered through company-owned and operated territories, independent contractor-operated territories and franchised locations. This segment also manufactures and sells products and equipment used to provide such services. ● We report corporate administrative expenses and unallocated investing and financing income and expense not directly related to either segment as “Corporate”. Corporate administrative expense includes the stewardship, accounting and reporting, legal, tax and other costs of operating a publicly held corporation. Corporate investing and financing income and expenses include the costs and income associated with corporate debt and investment arrangements. 89 Segment data are set forth below (in thousands): For the Years Ended December 31, Revenues by Type of Service VITAS Routine homecare $ $ $ Continuous care General inpatient Medicare cap ) ) Total segment Roto-Rooter Sewer and drain cleaning Plumbing repair and maintenance Independent contractors Water restoration Other products and services Total segment Total service revenues and sales $ $ $ Aftertax Segment Earnings/(Loss) VITAS $ $ $ Roto-Rooter Total Corporate ) ) ) Net income $ $ $ Interest Income VITAS $ $ $ Roto-Rooter Total Corporate - 10 56 Intercompany eliminations ) ) ) Total interest income $ $ ) $ Interest Expense VITAS $ $ $ Roto-Rooter Total Corporate Total interest expense $ $ $ Income Tax Provision VITAS $ $ $ Roto-Rooter Total Corporate ) ) ) Total income tax provision $ $ $ Identifiable Assets VITAS $ $ $ Roto-Rooter Total Corporate Total identifiable assets $ $ $ 90 For the Years Ended December 31, Additions to Long-Lived Assets VITAS $ $ $ Roto-Rooter Total Corporate Total additions to long-lived assets $ $ $ Depreciation and Amortization VITAS $ $ $ Roto-Rooter Total Corporate Total depreciation and amortization $ $ $ 6. Intangible Assets Amortization of definite-lived intangible assets for the years ended December 31, 2015, 2014, 2013, was$1.1 million, $720,000 and $1.6 million, respectively.The following is a schedule by year of projected amortization expense for definite-lived intangible assets (in thousands): $ 96 66 Thereafter 59 The balance in identifiable intangible assets comprises the following (in thousands): Gross Accumulated Net Book Asset Amortization Value December 31, 2015 Referral networks $ $ ) $ Covenants not to compete ) Customer lists ) - Reaquired franchise rights ) Subtotal - definite-lived intangibles ) VITAS trade name - Rapid Rooter trade name - Operating licenses - Total $ $ ) $ December 31, 2014 Referral networks $ $ ) $ Covenants not to compete ) Customer lists ) 25 Reaquired franchise rights ) Subtotal - definite-lived intangibles ) VITAS trade name - Rapid Rooter trade name - Operating licenses - Total $ $ ) $ 91 7. Business Combinations During 2015, we completed two business combinations of former franchisees within the Roto-Rooter segment for $6.6 million in cash to increase our market penetration in Pennsylvania and Nebraska.The purchase price of these acquisitions was allocated as follows (in thousands): Identifiable intangible assets $ Goodwill Other assets and liabilities - net $ During 2014, we completed one business combination of a former franchisee within the Roto-Rooter segment for $250,000 in cash to increase our market penetration in Idaho.The purchase price of this acquisition was allocated as follows (in thousands): Identifiable intangible assets $ 47 Goodwill Other assets and liabilities - net 5 $ During 2013, we completed one business combination of a former franchisee within the Roto-Rooter segment for $756,000 in cash to increase our market penetration in Colorado. We made one acquisition within the VITAS segment for $1.5 million in cash to increase our market penetration in Houston, Texas during 2013.The purchase price of these acquisitions was allocated as follows (in thousands): Identifiable intangible assets $ Goodwill Other assets and liabilities - net 22 $ The unaudited pro forma results of operations, assuming purchase business combinations completed in 2015 and 2014 were completed on January 1, 2014, do not materially impact the accompanying consolidated financial statements.The results of operations of each of the above business combinations are included in our results of operations from the date of the respective acquisition. 8. Discontinued Operations At December 31, 2015 and 2014, the accrual for our estimated liability for potential environmental cleanup and related costs arising from the 1991 sale of DuBois amounted to $1.7 million.Of the 2015 balance, $826,000 is included in other current liabilities and $901,000 is included in other liabilities (long-term).The estimated amounts and timing of payments of these liabilities follows (in thousands): $ Thereafter $ We are contingently liable for additional DuBois-related environmental cleanup and related costs up to a maximum of $14.9million.On the basis of a continuing evaluation of the potential liability, we believe it is not probable this additional liability will be paid.Accordingly, no provision for this contingent liability has been recorded.The potential liability is not insured, and the recorded liability does not assume the recovery of insurance proceeds.Also, the environmental liability has not been discounted because it is not possible to reliably project the timing of payments.We believe that any adjustments to our recorded liability will not materially adversely affect our financial position, results of operations or cash flows. 92 9. Cash Overdrafts and Cash Equivalents Included in accounts payable are cash overdrafts of $9.3 million and $10.5 million as of December 31, 2015 and 2014, respectively. From time to time throughout the year, we invest excess cash in money market funds directly with major commercial banks. We closely monitor the creditworthiness of the institutions with which we invest our overnight funds. We had $76,000 in cash equivalents as of December 31, 2015. There was $80,000 in cash equivalents as of December 31, 2014. The weighted average rate of return for our cash equivalents was 0.20% in 2015 and 0.06% in 2014. Other Income/(expense)—Net Other income/(expense)—net from continuing operations comprises the following (in thousands): For the Years Ended December 31, Market value gains related to deferred compensation trusts $ $ $ Loss on disposal of property and equipment ) ) ) Interest income/ (expense) ) Other - net ) 72 ) Total other income/(expense) $ ) $ $ The offset for market value gains or losses of the deferred compensation trust are recorded in selling, general and administrative expenses. Income Taxes The provision for income taxes comprises the following (in thousands): For the Years Ended December 31, Current U.S. federal $ $ $ U.S. state and local Foreign Deferred U.S. federal, state and local ) Foreign 2 8 7 Total $ $ $ A summary of the temporary differences that give rise to deferred tax assets/ (liabilities) follows (in thousands): December 31, Accrued liabilities $ $ Stock compensation expense Allowance for uncollectible accounts receivable State net operating loss carryforwards Other Deferred income tax assets Amortization of intangible assets ) ) Accelerated tax depreciation ) ) Currents assets ) ) State income taxes ) ) Market valuation of investments ) ) Other ) ) Deferred income tax liabilities ) ) Net deferred income tax liabilities $ ) $ ) 93 At December 31, 2015 and 2014, state net operating loss carryforwards were $34.0 million and $31.8 million, respectively.These net operating losses will expire, in varying amounts, between 2022 and 2035.Based on our history of operating earnings, we have determined that our operating income will, more likely than not, be sufficient to ensure realization of our deferred income tax assets. A reconciliation of the beginning and ending of year amount of our unrecognized tax benefit is as follows (in thousands): Balance at January 1, $ $ $ Unrecognized tax benefits due to positions taken in current year Decrease due to expiration of statute of limitations ) ) ) Balance at December 31, $ $ $ We file tax returns in the U.S. federal jurisdiction and various states.The years ended December 31, 2012 and forward remain open for review for federal income tax purposes.The earliest open year relating to any of our major state jurisdictions is the fiscal year ended December 31, 2010.During the next twelve months, we do not anticipate a material net change in unrecognized tax benefits. We classify interest related to our accrual for uncertain tax positions in separate interest accounts.As of December 31, 2015 and 2014, we have approximately $125,000 and $123,000, respectively, accrued in interest payable related to uncertain tax positions.These accruals are included in other current liabilities in the accompanying consolidated balance sheet.Net interest expense related to uncertain tax positions included in interest expense in the accompanying consolidated statement of income is not material. The difference between the actual income tax provision for continuing operations and the income tax provision calculated at the statutory U.S. federal tax rate is explained as follows (in thousands): For the Years Ended December 31, Income tax provision calculated usingthe statutory rate of 35% $ $ $ State and local income taxes, less federal income tax effect Uncertain tax position adjustments - - ) Nondeductible expenses Other net ) ) ) Income tax provision $ $ $ Effective tax rate 38.8 % 39.0 % 37.6 % Summarized below are the total amounts of income taxes paid during the years ended December 31 (in thousands): $ Provision has not been made for additional taxes on $35.1 million of undistributed earnings of our domestic subsidiaries.Should we elect to sell our interest in all of these businesses rather than to effect a tax-free liquidation, additional taxes amounting to approximately $12.9 million would be incurred based on current income tax rates. 94 Properties and Equipment A summary of properties and equipment follows (in thousands): December 31, Land $ $ Buildings and building improvements Transportation equipment Machinery and equipment Computer software Furniture and fixtures Projects under development Total properties and equipment Less accumulated depreciation ) ) Net properties and equipment $ $ The net book value of computer software at December 31, 2015 and 2014, was $8.3 million and $10.5 million, respectively.Depreciation expense for computer software was $3.9 million, $ 4.4 million and $3.9 million for the years ended December 31, 2015, 2014 and 2013, respectively. Lease Arrangements We have operating leases that cover our corporate office headquarters, various warehouse and office facilities, office equipment and transportation equipment. The remaining terms of these leases range from monthly to eleven years, and in most cases we expect that these leases will be renewed or replaced by other leases in the normal course of business. We have no significant capital leases as of December 31, 2015 or 2014. The following is a summary of future minimum rental payments and sublease rentals to be received under operating leases that have initial or remaining noncancelable terms in excess of one year at December 31, 2015 (in thousands): $ Thereafter Total minimum rental payments $ Total rental expense incurred under operating leases for continuing operations follows (in thousands): For the Years Ended December 31, Total rental expense $ $ $ Retirement Plans Retirement obligations under various plans cover substantially all full-time employees who meet age and/or service eligibility requirements. All plans providing retirement benefits to our employees are defined contribution plans.Expenses for our retirement and profit-sharing plans, excess benefit plans and other similar plans are as follows (in thousands): For the Years Ended December 31, $ $ $ These expenses include the impact of market gains and losses on assets held in deferred compensation plans. 95 We have excess benefit plans for key employees whose participation in the qualified plans is limited by U.S. Employee Retirement Income Security Act requirements. Benefits are determined based on theoretical participation in the qualified plans.Benefits are only invested in mutual funds, and participants are not permitted to diversify accumulated benefits in shares of our capital stock. Trust assets invested in shares of our stock are included in treasury stock, and the corresponding liability is included in a separate component of stockholders’ equity. At December 31, 2015, these trusts held 99,309 shares at historical average cost or $2.4 million of our stock (2014 – 99,231 shares or $2.3 million). Earnings Per Share The computation of earnings per share follows (in thousands, except per share data): Net Income For the Years Ended December 31, Net Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - Conversion of Notes and impact of warrants outstanding - Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - Diluted earnings $ $ During 2015, 422,000 stock options were excluded from the computation of diluted earnings per share as their exercise prices were greater than the average market price during most of the year.During 2014, 411,000 stock options were also excluded.During 2013, 358,000 stock options were also excluded. In 2014, diluted earnings per share was impacted by the issuance of 249,000 shares of capital stock under the conversion feature of our 1.875% Senior Convertible Notes (the “Notes”) on May 15, 2014.The dilutive impact of this conversion feature for 2014 was 102,000 shares. At the time we issued the Notes, as discussed in Note 3, we also sold warrants for the right to purchase approximately 2,477,000 Chemed shares in the future.During the quarter ended June 30, 2014, we settled these warrants with one counterparty representing half of the total warrants issued for $2.6 million.The amount paid was recorded as an adjustment to paid-in capital.During the third quarter of 2014, Chemed’s stock price exceeded the exercise price of the remaining outstanding sold warrants resulting in the Company, on December 8, 2014, issuing 35,166 of Capital shares to the other counterparty in full settlement of the warrants.Pursuant to authoritative guidance, the settlement of the sold warrants were accounted for as an equity transactions.The dilutive impact of the warrants was 12,000 shares for the year ended December 31, 2014. Financial Instruments FASB’s authoritative guidance on fair value measurements defines a hierarchy which prioritizes the inputs in fair value measurements.Level 1 measurements are measurements using quoted prices in active markets for identical assets or liabilities.Level 2 measurements use significant other observable inputs.Level 3 measurements are measurements using significant unobservable inputs which require a company to develop its own assumptions.In recording the fair value of assets and liabilities, companies must use the most reliable measurement available. 96 The following shows the carrying value, fair value and the hierarchy for our financial instruments as ofDecember 31, 2015 (in thousands): Fair Value Measure Carrying Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Investments of deferred compensation plans held in trust $ $ $
